EXHIBIT 10.2




Dated 30 April 2020


BRAKE BROS LIMITED
as Issuer
 and
BARCLAYS BANK PLC
as Arranger
and
BARCLAYS BANK PLC
as Dealer




DEALER AGREEMENT
relating to a
£600,000,000 Commercial Paper Programme for the purpose of
the Joint HM Treasury and Bank of England Covid Corporate Financing Facility




image011.jpg [image011.jpg]
Ref: EXM/AALinklaters LLP





--------------------------------------------------------------------------------



Table of Contents
Contents          Page
1 Definitions and Interpretation
1
2 Issue
3
3 Representations and Warranties
5
4 Covenants and Agreements
9
5 Termination and Appointment
14
6 Status of the Dealers and the Arranger
15
7 Notices
15
8 Partial Invalidity
16
9 Remedies and Waiver
16
10 Counterparts
16
11 Rights of Third Parties
16
12 Governing Law
16
13 Enforcement
17
Schedule 1 Condition Precedent Documents
18
Schedule 2 Dealer Accession Letter
19
Schedule 3 Notification Letter for an Increase in the Maximum Amount
21

A41556307





--------------------------------------------------------------------------------



This Agreement is dated 30 April 2020 and made between:
(1)BRAKE BROS LIMITED (the “Issuer”);
(2) BARCLAYS BANK PLC as arranger (the “Arranger”); and
(3)BARCLAYS BANK PLC (the “Original Dealer”).
It is agreed as follows:
1.Definitions and Interpretation
1.1Definitions
In this Agreement:
“Additional Dealer” means any institution appointed as a Dealer in accordance
with Clause 5.2 (Appointment of Dealers);
“Bank of England” means The Governor and Company of the Bank of England and,
save as the context otherwise requires, a reference to the Bank of England
includes a reference to the Bank of England acting on its own behalf and as
agent or custodian for CCFFL;
“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London;
"CCFF Counterparty Documentation" means the Documentation as defined from time
to time in the CCFF Counterparty Terms, being as at the date of this Agreement,
the Market Notice, the Operating Procedures, the Application Form, the Admission
Letter and any other documentation and procedures issued by the Bank of England
in connection with the CCFF, each as supplemented and amended from time to time
and as defined in the CCFF Counterparty Terms;
"CCFF Counterparty Terms" means the “Terms and Conditions for Counterparties in
the Covid Corporate Financing Facility”, published by the Bank of England on or
around 23 March 2020, as amended or supplemented from time to time;
“CCFF Eligibility Criteria” means, at any time, the eligibility criteria for
participation in the CCFF contained in the CCFF Rules at that time;
“CCFF Rules” means, at any time, the terms and conditions and operating
procedures of the CCFF at such time, including the terms and conditions
applicable to the eligibility of the Issuer and the Notes to participate in the
CCFF;
“CCFFL” means Covid Corporate Financing Facility Limited or any successor entity
under the CCFF;
“Clearing System” means Clearstream Banking S.A. (“Clearstream, Luxembourg”) and
Euroclear Bank SA/NV (“Euroclear”);
“Covid Corporate Financing Facility” or “CCFF” means the Joint HM Treasury and
Bank of England Covid Corporate Financing Facility;
“Dealer” means the Original Dealer (including Barclays Bank PLC in its capacity
as Arranger) or an Additional Dealer but excluding any institution whose
appointment as a dealer has been terminated under Clause 5.1 (Termination)
provided that where any such institution has been appointed as Dealer in
relation to a particular issue of Notes or period
A41556307



--------------------------------------------------------------------------------



of time, the expression “Dealer” or “Dealers” shall only mean or include such
institution in relation to such Notes or that time period;
“Deed of Covenant” means the Deed of Covenant, dated on or about the date of
this Agreement, executed by the Issuer in respect of Global Notes issued under
the Issuing and Paying Agency Agreement;
“Definitive Note” means a Note, security printed or otherwise, issued by the
Issuer substantially in the form set out in the Issuing and Paying Agency
Agreement;
“Global Note” means a Note in global form, representing an issue of commercial
paper, substantially in the form set out in the Issuing and Paying Agency
Agreement;
“Group” means the Issuer and its Subsidiaries;
“Information Sheet” means the summary of the Programme prepared by the Issuer in
connection with the transactions contemplated by this Agreement, subject as set
out in Clause 3.20 (Times for making representations and warranties) as the same
may be amended, supplemented or replaced from time to time;
“Issuing and Paying Agency Agreement” means the issuing and paying agency
agreement, dated on or about the date of this Agreement, between the Issuer and
the Issuing and Paying Agent, providing for the issuance of and payment on the
Notes;
“Issuing and Paying Agent” means Deutsche Bank AG, London Branch acting as
issuing and paying agent for the Notes and any successor or additional agent
appointed in accordance with the Issuing and Paying Agency Agreement;
“Maximum Amount” means £600,000,000 or such other amount as may apply in
accordance with Clause 2.7 (Increase in Maximum Amount);
“Note” means a Definitive Note or a Global Note issued under the Issuing and
Paying Agency Agreement to a Dealer;
“Note Transaction” means the issue by the Issuer and the subscription by a
Dealer of Note(s) in accordance with Clause 2 (Issue);
“Programme” means the CCFF commercial paper programme of the Issuer established
by the Programme Agreements;
“Programme Agreement” means this Agreement, any agreement for a Note
Transaction, the Deed of Covenant or the Issuing and Paying Agency Agreement;
“Relevant Party” means, in respect of each Dealer, each of its affiliates and
each person who controls them (within the meaning of section 15 of the
Securities Act or section 20 of the United States Securities Exchange Act of
1934, as amended), and each of their respective directors, officers, employees
and agents;
“Sanctions” means any economic or financial sanctions or embargoes and/or
restrictive measures administered or imposed by the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. State Department, any
other agency of the U.S. government, the United Nations, the European Union or
the United Kingdom;
“Securities Act” has the meaning given to it at Clause 3.19;
“Sterling” and “£” denote the lawful currency of the United Kingdom; and
“Subsidiary” means:
A41556307



--------------------------------------------------------------------------------



(a)an entity of which a person has direct or indirect control or owns directly
or indirectly more than 50 per cent. of the voting capital or similar right of
ownership and “control” for this purpose means the power to direct the
management and the policies of the entity whether through the ownership of
voting capital, by contract or otherwise; or
(b)an entity whose financial statements are, in accordance with applicable law
and generally accepted accounting principles, consolidated with those of another
person.
1.2Interpretation
In this Agreement, unless the contrary intention appears, a reference to:
1.2.1a provision of a law is a reference to that provision as amended, extended,
applied or re-enacted and includes any subordinate legislation;
1.2.2a Clause or a Schedule is a reference to a clause of or a schedule to this
Agreement;
1.2.3a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, joint venture or
consortium), government, state, agency, organisation or any other entity whether
or not having separate legal personality, and references to any person shall
include its successors in title, permitted assigns and permitted transferees;
1.2.4assets includes present and future properties, revenues and rights of every
description;
1.2.5an authorisation includes any authorisation, consent, approval, resolution,
licence, exemption, filing, notarisation or registration;
1.2.6a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
inter-governmental or supranational body, agency, department or authority; and
1.2.7any Programme Agreement or other document is a reference to that Programme
Agreement or other document as amended, novated, restated, superseded or
supplemented.
1.3Headings
The index to and the headings in this Agreement are for convenience only and are
to be ignored in construing this Agreement.
2Issue
2.1Appointment of Dealers
The Issuer hereby appoints the Dealer with respect to the issue of Notes under
this Agreement.
2.2The Uncommitted Programme
The Issuer shall not be under any obligation to issue any Notes, and a Dealer
shall not be under any obligation to subscribe for or procure the subscription
for any Notes, until such
A41556307



--------------------------------------------------------------------------------



time as an agreement for a Note Transaction has been reached between the Issuer
and that Dealer. The obligations of each Dealer under this Agreement are
several.
2.3Issue of Notes
2.3.1Subject to the terms of this Agreement, the Issuer may issue Notes to any
of the Dealers from time to time at such prices and upon such terms as the
Issuer and the relevant Dealer may agree provided such Notes are resold by the
relevant Dealer to CCFFL in accordance with the CCFF Rules and provided that,
for so long as the CCFF Rules or the CCFF Counterparty Documentation so require,
the Issuer undertakes that there shall be no more than one issue of Notes per
day.
2.3.2The tenor of each Note shall not be less than seven days nor greater than
364 days, with that tenor being calculated from (and including) the issue date
to (but excluding) the maturity date of that Note.
2.3.3Global Notes and Definitive Notes (if any) shall be issued in denominations
of £100,000 (or integral multiples thereof), provided that the minimum aggregate
amount of any series of Notes shall be £1,000,000.
2.3.4The aggregate amount of Notes outstanding at any time will not exceed the
Maximum Amount.
2.4Agreements for Note Transactions
If the Issuer and any Dealer shall agree on the terms of the subscription for
any Note by that Dealer (including agreement with respect to the issue date,
aggregate principal or nominal amount, denomination, price, redemption basis,
maturity date and discount or interest basis), then:
2.4.1the Issuer shall, on the date on which such terms are agreed and on the
issue date of that Note, confirm to the Dealer in writing the eligibility of
that Note under, and in accordance with, the CCFF Rules and the CCFF
Counterparty Documentation;
2.4.2the Issuer shall instruct the Issuing and Paying Agent to issue that Note
and deliver it in accordance with the terms of the Issuing and Paying Agency
Agreement;
2.4.3the relevant Dealer shall procure the resale of the Notes to CCFFL in
accordance with the CCFF Rules and pay the subscription price of such Note on
the issue date by transfer of same-day funds to the Sterling account in London
as the Issuing and Paying Agent shall from time to time have specified for this
purpose; and
2.4.4the relevant Dealer shall notify the Issuing and Paying Agent and the
Issuer of the payment and delivery instructions applicable to such Note in
accordance with prevailing market practice and in sufficient time to enable the
Issuing and Paying Agent to deliver such Note(s) (or make the same available for
collection) on the relevant issue date.
2.5Failure to issue
If, for any reason (including, without limitation, the failure of the relevant
trade), a Note is not to be issued in accordance with a Note Transaction, the
Issuer and the relevant Dealer shall immediately notify the Issuing and Paying
Agent of that fact.
2.6Global Notes and Definitive Notes
A41556307



--------------------------------------------------------------------------------



2.6.1Each Note issued will be represented initially by one or more Global Notes.
2.6.2Global Notes will be exchangeable in the limited circumstances provided for
in the terms and conditions of the Global Notes.
2.7Increase in Maximum Amount
The Issuer may from time to time increase the Maximum Amount by:
2.7.1giving at least 10 days’ notice by letter in substantially the form of
Schedule 3 to each Dealer and the Issuing and Paying Agent; and
2.7.2delivering to each Dealer with that letter the documents referred to in
that letter, in each case in form and substance acceptable to each Dealer.
3.Representations and Warranties
The Issuer (in respect of itself) makes the representations and warranties in
this Clause 3 to each Dealer.
3.1Status
The Issuer is a corporation duly incorporated and validly existing under the
laws of its jurisdiction of incorporation and has the power to own its assets
and carry on its business as it is being conducted.
3.2Powers and authority
The Issuer has the power to enter into, perform and deliver, and has taken all
necessary action to authorise the entry into, performance and delivery of, the
Notes and the Programme Agreements and the transactions contemplated by those
Notes and Programme Agreements.
3.3Binding obligations
The obligations expressed to be assumed by the Issuer in each of the Programme
Agreements and (when the Notes have been issued and delivered under the Issuing
and Paying Agency Agreement and have been paid for) the Notes are, subject to
any general principles of law limiting its obligations which are specifically
referred to in any legal opinion delivered under Schedule 1, legal, valid,
binding and enforceable obligations.
3.4Authorisations
All authorisations required by the Issuer:
i.to enable it lawfully to enter into, exercise its rights and comply with its
obligations under, the Notes and Programme Agreements; and
ii.to make the Programme Agreements and Notes admissible in evidence in its
jurisdiction of incorporation,
have been obtained or effected and are in full force and effect.
3.5Non-conflict
A41556307



--------------------------------------------------------------------------------



The entry into, delivery and performance by the Issuer of its obligations under
the Notes and the Programme Agreements and the transactions contemplated by the
Programme Agreements will not conflict with, or constitute a default under:
3.5.1the constitutional documents of the Issuer; or
3.5.2any law or regulation applicable to the Issuer; or
3.5.3any agreement or instrument by which the Issuer or any of its assets are
bound.
3.6Ranking
The obligations of the Issuer under the Programme Agreements rank, and the Notes
(when issued) will rank, at least pari passu with all present and future
unsecured and unsubordinated obligations of the Issuer other than obligations
mandatorily preferred by law applying to companies generally.
3.7Information Sheet
In the context of the Programme Agreements and the transactions contemplated by
the Programme Agreements, the information contained in the Information Sheet is
true and accurate in all material respects and not misleading in any material
respect.
3.8Financial Statements
The most recently published financial statements of the Issuer (i) were prepared
in accordance with the requirements of applicable law and with generally
accepted accounting principles in the United Kingdom and are consistently
applied throughout the periods involved; and (ii) give a true and fair view of
the state of the Issuer’s affairs as at the date to which they were prepared and
of the Issuer’s profit for the period then ended.
3.9Adverse change and litigation
3.9.1There has been no adverse change in the business, financial or other
condition or prospects of any member of the Group since the date of the most
recently published audited financial statements of the Issuer; and
3.9.2There is no litigation, arbitration or administrative proceeding pending
or, to the knowledge of the Issuer, threatened against or affecting any member
of the Group which in any case could reasonably be expected to be material in
the context of the Programme Agreements and the transactions contemplated by the
Programme Agreements.
3.10No default
No member of the Group is in default in respect of any indebtedness for borrowed
money or any obligation having a similar commercial effect.
3.11No withholding tax
The Issuer is not required by any law or regulation of, or any relevant taxing
authority or any political subdivision or any authority thereof having the power
to tax in, the United Kingdom or (if different) the jurisdiction in which the
Issuer is resident for tax purposes to make any withholding or deduction from
any payment due under the Notes or any Programme Agreement for or on account of
any taxes or duties of whatever nature.
A41556307



--------------------------------------------------------------------------------



3.12No stamp duty
There are no stamp duties or similar registration and transfer taxes or other
duties assessable or payable in the United Kingdom, Belgium, Luxembourg or (if
different) the jurisdiction in which the Issuer is resident for tax purposes in
connection with the creation, issue, offering or sale of the Notes (including,
without limitation, any resale of the Notes by any Dealer to CCFFL) or the
execution or delivery of the Programme Agreements or the performance by the
Issuer of its obligations under the Notes or the Programme Agreements.
3.13Maximum Amount
The aggregate outstanding principal amount of the Notes on the date of issue of
any Note does not exceed the Maximum Amount.
3.14Anti-Bribery
Neither the Issuer nor any of its Subsidiaries, nor, to the knowledge of the
Issuer, any director, officer, agent, employee or other person associated with
or acting on behalf of the Issuer or any of its Subsidiaries, has used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; violated or is in violation of any provision of any applicable
anti-bribery or anti-corruption law, rule or regulation enacted in any
jurisdiction; or made, offered or promised to make, or authorised the payment or
giving of any bribe, rebate, payoff, influence payment, facilitation payment,
kickback or other unlawful payment or gift of money or anything of value
prohibited under any applicable law, rule or regulation.
3.15Sanctions
Neither the Issuer nor any of its Subsidiaries nor, to the knowledge of the
Issuer, any director, officer, agent, employee or affiliate of the Issuer or any
of its Subsidiaries is currently the subject of any Sanctions or conducting
business with any person, entity or country which is the subject of any
Sanctions.
3.16Money Laundering Laws
The operations of the Issuer and its Subsidiaries are and have been conducted at
all times in compliance with applicable financial record keeping and reporting
requirements and money laundering statutes in the United Kingdom and in all
jurisdictions in which the Issuer and its Subsidiaries conduct business, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any applicable governmental
agency.
3.17United States Investment Company Act
The Issuer is not, and will not be as a result of any issue of Notes or the
receipt or application of the proceeds thereof, an investment company as defined
in the United States Investment Company Act of 1940.
3.18CCFF
3.18.1The Issuer represents, warrants and agrees that it satisfies all of the
CCFF Eligibility Criteria applicable to it in its capacity as the Issuer.
A41556307



--------------------------------------------------------------------------------



3.18.2No event referred to in clause 3.2(l) or 3.2(m) (as the same may be
amended, supplemented or replaced from time to time) of the CCFF Counterparty
Terms has occurred and is continuing.
3.18.3The statements in clause 4.1(j), 4.1(k) and 4.1(l) (as the same may be
amended, supplemented or replaced from time to time) of the CCFF Counterparty
Terms are true and accurate, provided that in the case of 4.1(l) the references
to “the Bank” shall be deemed to be references to the relevant Dealer.
3.18.4The statement made in Clause 4.1(a) of the CCFF Counterparty Terms is
accurate in respect of any certifications or statements made or factual
information provided to the Bank of England by the Issuer.
3.18.5The Issuer further represents, warrants and agrees that: (i) the Issuer
has notified the Dealers of any applicable limits imposed by the Bank of England
in relation to the Issuer and (ii) the issuance of any Notes under the CCFF will
not breach any such limits (if applicable).
3.19US selling restrictions
Each of the Issuer represents, warrants and agrees:
3.19.1that neither it, nor any of its affiliates (as defined in Rule 405 under
the U.S. Securities Act of 1933, as amended (the “Securities Act”)), nor any
person (other than the Dealers, as to whom no representation or warranty is
made) acting on its behalf or on behalf of any of its affiliates, has engaged or
will engage in any directed selling efforts (as defined in Regulation S under
the Securities Act (“Regulation S”)) in the United States with respect to any
Notes; and
3.19.2that it is a foreign issuer and reasonably believes that there is no
substantial U.S. market interest (as those terms are defined in Regulation S) in
its debt securities; and
3.19.3that it will not offer or sell, nor solicit offers to buy, securities
under circumstances that would require registration of the Notes under the
Securities Act.
3.20Times for making representations and warranties
The representations and warranties set out in this Clause 3:
3.20.1are made on the date of this Agreement; and
3.20.2are deemed to be repeated on each date upon which the Maximum Amount is
increased, each date a Note Transaction is agreed and each date upon which any
Note is, or is to be issued, in each case, by reference to the facts and
circumstances then existing.
When a representation or warranty under Clause 3.7 (Information Sheet) is
repeated pursuant to Clause 3.20.2, the reference to the Information Sheet shall
be deemed to be only the Information Sheet which has been published before the
date on which a relevant Note Transaction is agreed (in the case of that Note
Transaction and the corresponding issue of Notes) or the date on which the
letter purporting to increase the Maximum Amount is delivered (in the case of
that increase).
3.21Notice of inaccuracy
A41556307



--------------------------------------------------------------------------------



If, before a Note is issued and delivered to or for the account of the relevant
Dealer, an event occurs which would render any of the representations and
warranties in this Clause 3 immediately, or with the lapse of time, untrue or
incorrect, the Issuer will inform the relevant Dealer as soon as practicable of
the occurrence of such event. In either case, the relevant Dealer shall inform
the Issuer without any undue delay whether it wishes to continue or discontinue
the issuance and delivery of the respective Notes.
3.22Conditions Precedent
By a date no later than five Business Days before the date upon which the Issuer
and any Dealer shall first agree terms for a Note Transaction (or such other
period as may be agreed between the Issuer and that Dealer), the Issuer shall
deliver to that Dealer each of the documents listed in Schedule 1, in form and
substance satisfactory to that Dealer.
3.23Further conditions precedent
The obligations of any Dealer in respect of any agreement for a Note Transaction
and each issue of Notes shall be conditional upon:
3.23.1the representations and warranties of the Issuer contained in this
Clause 3 being true and correct:
i.on each date upon which an agreement for a Note Transaction is made; and
ii.on each date on which Notes are issued,
by reference to the facts and circumstances then subsisting;
3.23.2there being no breach as at the issue date of those Notes in the
performance of the obligations of the Issuer under any of the Programme
Agreements or any Note;
3.23.3the Notes being, on their issue date, eligible for resale to CCFFL in
accordance with the CCFF Rules and the CCFF Counterparty Documentation which are
in force on such issue date; and
3.23.4any other conditions precedent that the relevant Dealer reasonably
requires in connection with the CCFF.
4Covenants and Agreements
4.1Duration
The undertakings in this Clause 4 remain in force from the date of this
Agreement for so long as any Programme Agreement is in force and any amount is
or may be outstanding under any Programme Agreement or any Note.
4.2Information
Whenever the Issuer publishes or makes available to its shareholders (or any
class of them) or to its creditors generally (or any class of them) or to the
public (by filing with any regulatory authority, securities exchange or
otherwise) any information which could reasonably be expected to be material in
the context of the Programme Agreements and the Notes and the transactions
contemplated by the Programme Agreements and the Notes, the Issuer shall:
A41556307



--------------------------------------------------------------------------------



a.notify each Dealer as to the nature of such information;
b.make a reasonable number of copies of such information available to each
Dealer upon request and permit distribution of that information to actual or
potential purchasers of Notes; and
c.take such action as may be necessary to ensure that the representation and
warranty contained in Clause 3.7 (Information Sheet) is true and accurate on the
dates when it is made or deemed to be repeated.
4.3Eligibility
The Issuer undertakes to notify the Dealers during the period from (and
including) the date of any Note Transaction relating to Notes to (and including)
the date that is two Business Days following such Note Transaction, should it or
any of the Notes cease to be eligible to participate in the CCFF.
4.4Authorisation information
Whenever the Issuer is required to obtain or effect any authorisation in order
to comply with the representation and warranty contained in Clause 3.4
(Authorisations), the Issuer shall:
4.4.1notify each Dealer as to the nature of such authorisation; and
4.4.2upon request by a Dealer, make a reasonable number of copies of such
authorisation available to that Dealer.
4.5Information Sheet
The Issuer undertakes that if it amends, supplements or replaces the Information
Sheet, it will deliver a copy of the Information Sheet as so amended,
supplemented or replaced to the Bank of England, the Arranger and the Dealers.
4.6Indemnification
4.6.1Without prejudice to the other rights or remedies of the Dealers, the
Issuer undertakes to each Dealer that if that Dealer or any of its Relevant
Parties incurs any liability, damages, cost, loss or expense (including, without
limitation, legal fees, costs and expenses) (a “Loss”) arising out of or in
connection with or based on:
i.the Issuer's failure to make due payment under the Notes or the Deed of
Covenant; or
ii.any Notes not being issued for any reason (other than as a result of the
failure of any Dealer to pay for such Notes) after an agreement for that Note
Transaction has been made; or
iii.any breach or alleged breach of the representations, warranties, covenants
or agreements made or deemed to be repeated by the Issuer in this Agreement or
any other Programme Agreement; or
iv.any untrue statement or alleged untrue statement of any material fact
contained in the Information Sheet unless, in the case of an alleged untrue
A41556307



--------------------------------------------------------------------------------



statement, the allegation is being made by the relevant Dealer or its Related
Party; or
v.the exercise by the Bank of England or CCFFL of its rights under clause 9.2,
9.3 and/or 13.3 (as the same may be amended, supplemented or replaced from time
to time) of the CCFF Counterparty Terms to the extent that the relevant Dealer
provides evidence in writing that the exercise of such rights, and the
incurrence by it of any Loss, relates solely to the Programme Agreements and/or
any relevant Note Transaction,
the Issuer shall pay to that Dealer on demand an amount equal to such Loss on an
after tax basis. No Dealer shall have any duty or obligation, whether as
fiduciary or trustee for any Relevant Party or otherwise, to recover any such
payment or to account to any other person for any amounts paid to it under this
Clause 4.5.
4.6.2In case any allegation as described in sub-paragraph 5.4.1 above is made or
any action is brought against any Dealer or its Relevant Party in respect of
which recovery may be sought from the Issuer under this Clause 4.6, the relevant
Dealer shall promptly notify the Issuer in writing but failure to do so will not
relieve the Issuer from any liability under this Agreement. If any such
allegation is made, the parties agree to consult in good faith with respect to
the nature of the allegation. Subject to sub-clause 4.6.3 below, the Issuer may
participate at its own expense in the defence of any action.
4.6.3If it so elects within a reasonable time after receipt of the notice
referred to in sub-clause 4.6.2 above, the Issuer may, subject as provided
below, assume the defence of the action with legal advisers chosen by it and
approved by the relevant Dealer (such approval not to be unreasonably withheld
or delayed). Notwithstanding any such election a Dealer or its Relevant Party
may employ separate legal advisers reasonably acceptable to the Issuer and the
Issuer shall not be entitled to assume such defence and shall bear the
reasonable fees and expenses of such separate legal advisers if:
ithe use of the legal advisers chosen by the Issuer to represent the Dealer or
Relevant Party would present such legal advisers with a conflict of interest;
iithe actual or potential defendants in, or targets of, any such action include
both the Dealer or its Relevant Party and the Issuer and the Dealer concludes
that there may be legal defences available to it and/or other Relevant Parties
which are different from or additional to those available to the Issuer; or
iiithe Issuer has not employed legal advisers reasonably satisfactory to the
Dealer to represent the Dealer or its Relevant Party within a reasonable time
after notice of the institution of such action.
4.6.4If the Issuer assumes the defence of the action, the Issuer shall not be
liable for any fees and expenses of legal advisers of the Dealer or its Relevant
Party incurred thereafter in connection with the action, except as stated in
sub-clause 4.6.3 above.
4.6.5The Issuer shall not be liable in respect of any settlement of any action
effected without its written consent, such consent not to be unreasonably
withheld or
A41556307



--------------------------------------------------------------------------------



delayed. The Issuer shall not, without the prior written consent of the Dealer
(such consent not to be unreasonably withheld or delayed), settle or compromise
or consent to the entry of any judgment with respect to any pending or
threatened claim or action in respect of which recovery may be sought (whether
or not the Dealer or its Relevant Party is an actual or potential party to such
claim or action) unless such settlement, compromise or consent includes an
unconditional release of each Dealer and its Relevant Party from all liability
arising out of such claim or action and does not include a statement as to or an
admission of fault, culpability or failure to act by or on behalf of a Dealer or
its Relevant Party.
4.7Costs and expenses
The Issuer will on demand:
4.7.1pay, or reimburse the Arranger for, all reasonable costs and expenses
(including value added tax and any other taxes or duties and agreed fees and
disbursements of counsel to the Arranger) incurred by the Arranger in connection
with the preparation, negotiation, printing, execution and delivery of the
Programme Agreements and the Notes and all documents contemplated by the
Programme Agreements and the Notes;
4.7.2pay to each Dealer the full amount of any agreed fees, costs, charges and
other expenses, together with any value added tax thereon and any other taxes or
duties and agreed fees and disbursements of counsel to such Dealer, which that
Dealer has incurred itself or is required to pay by the Bank of England or CCFFL
in relation to the Programme, in accordance with the CCFF Rules and the CCFF
Counterparty Documentation, in respect of any Note Transaction or in respect of
the acceptance of the Dealer, the Issuer or the Programme for participation in
or use of the CCFF;
4.7.3pay, or reimburse each Dealer for, all costs and expenses (including value
added tax and any other taxes or duties and agreed fees and disbursements of
counsel to such Dealer) incurred by that Dealer in connection with (i) the
Issuer’s and the Dealer’s accession to and use of the CCFF, (ii) all agreed
fees, costs, charges and other expenses reimbursed or paid by the relevant
Dealer pursuant to clause 9.3 of the CCFF Counterparty Terms and (iii) the
enforcement or protection of its rights under the Programme Agreements, the
Notes and all documents contemplated by the Programme Agreements and the Notes;
and
4.7.4pay any stamp duty or other similar taxes (including any penalties and
interest in respect thereof) payable in connection with the entry into, delivery
and performance of any Programme Agreement or any Notes, and will indemnify and
hold harmless each Dealer on demand, on an after tax basis, from all liabilities
arising from any failure to pay or delay in paying such duty or taxes.
4.8Changes to the Programme
4.8.1The Issuer will notify each Dealer of:
i.any change in an Issuing and Paying Agent, or any change in any of the offices
of such Issuing and Paying Agent; and
ii.any amendment to or termination of the Issuing and Paying Agency Agreement or
the Deed of Covenant,
A41556307



--------------------------------------------------------------------------------



by no later than 10 Business Days before the making of that change, amendment or
termination.
4.8.2The Issuer will not permit to become effective any change, amendment or
termination to the Issuing and Paying Agency Agreement or the Deed of Covenant
which could reasonably be expected to adversely affect the interests of any
Dealer or the holder of any Notes then outstanding.
4.9Continuing obligations
The Issuer will take such steps (in conjunction with the Dealers, where
appropriate) to ensure that any laws and regulations or requirements of any
governmental agency, authority or institution which may from time to time be
applicable to any Notes shall be fully observed and complied with, including
without limitation its obligations under Clause 3.19 (US selling restrictions).
4.10Sanctions
The Issuer will ensure that proceeds raised in connection with the issue of any
Notes will not directly or indirectly be lent, contributed or otherwise made
available to any person or entity (whether or not related to the Issuer for the
purpose of financing the activities of any person or entity or for the benefit
of any country currently the subject of any Sanctions. Neither the provisions of
this Clause 4.9 nor Clause 3.15 (Sanctions) (when repeated after the date of
this Agreement) shall apply to any person if and to the extent that it is or
would be unenforceable by or in respect of that person by reason of breach of
(i) any provision of Council Regulation (EC) No 2271/96 of 22 November 1996 (or
any law or regulation implementing such Regulation in any member state of the
European Union or the United Kingdom).
4.11CCFF Counterparty
4.11.1Where at any time any Dealer is required under the terms of any of the
CCFF Counterparty Documentation to provide any representations, undertaking or
satisfy any conditions precedent in relation to or in connection with the Issuer
or its affiliates, the Issuer shall be deemed to give such representations and
undertakings and confirm such conditions precedent are satisfied mutatis
mutandis to the relevant Dealer at such time (the “CCFF Issuer Undertakings,
Representations and Conditions Precedent”);
4.11.2The Issuer shall promptly inform the relevant Dealer if it is unable to
give or satisfy any of the CCFF Issuer Undertakings, Representations and
Conditions Precedent;
4.11.3Without prejudice to any other indemnity given by the Issuer in this
Agreement, where a Dealer is required at any time under the terms of the CCFF
Counterparty Documentation to indemnify or undertake to pay any entity's (other
than its own) fees, costs, charges and other expenses (including, without
limitation, any third party custody or settlement or clearing system or
depository charges for any assets, costs incurred in connection with checking
that assets are eligible for the CCFF and valuing assets, internal costs and
expenses (including staff salary costs), legal expenses, transfer taxes, value
added tax, registration charges and other similar taxes and charges) (the
“Counterparty CCFF Indemnities and Costs”) in connection with the Programme or a
related transaction the Issuer shall provide mutatis mutandis such indemnity or
undertaking to pay such Counterparty
A41556307



--------------------------------------------------------------------------------



CCFF Indemnities and Costs to the relevant Dealer, provided that if the Dealer
has already recovered costs referred to in this Clause 4.11.3, then such Dealer
shall not be entitled to recover in respect of the same claim pursuant to Clause
4.6.1(v) of this Agreement; and
4.11.4The Issuer agrees to promptly provide any Dealer with any information that
it shall reasonably require in connection with the CCFF including in relation to
the purchase limits applicable to the Issuer or its group in accordance with the
Operating Procedures (as defined in the CCFF Counterparty Documentation).
5.Termination and Appointment
5.1Termination
5.1.1The Issuer may terminate the appointment of any Dealer on not less than
30 days’ written notice to the relevant Dealer. The Dealer may resign on not
less than 30 days’ written notice to the Issuer. The Issuer shall promptly
inform the other Dealers and the Issuing and Paying Agent of such termination or
resignation.
5.1.2The rights and obligations of each party to this Agreement shall not
terminate in respect of any rights or obligations accrued or incurred before the
date on which such termination takes effect and the provisions of Clauses 4.6
(Indemnification) and 4.4 (Costs and expenses) shall survive termination of this
Agreement and delivery against payment for any of the Notes.
5.2Appointment of Dealers
5.2.1The Issuer may appoint one or more Additional Dealers upon the terms of
this Agreement by sending a dealer accession letter to the Additional Dealer
substantially in the form of Schedule 2. The appointment will only become
effective if the Additional Dealer confirms acceptance of its appointment to the
Issuer by signing that dealer accession letter and delivering it to the Issuer.
The Issuer may limit that appointment to a particular issue of Notes or for a
particular period of time (which need not be a finite period of time.
5.2.2The Additional Dealer shall become a party to this Agreement on the later
of:
i.the date of the signature of the dealer accession letter by the Additional
Dealer in accordance with paragraph 5.2.1 above; and
ii.the date specified in the dealer accession letters as the date of
appointment,
and the Additional Dealer shall then be vested with all the authority, rights,
powers, duties and obligations as if originally named as a Dealer under this
Agreement.
5.2.3If the appointment of that Additional Dealer is limited to a particular
issue of Notes or period of time:
i.such authority, rights, powers, duties and obligations shall extend to the
relevant Notes or period only; and
ii.following the relevant issue of Notes or the expiry of the time period, the
relevant Additional Dealer shall have no further authority, rights, powers,
duties or obligations except such as may have accrued or been incurred
A41556307



--------------------------------------------------------------------------------



prior to, or in connection with, the issue of such Notes or during that time
period.
5.2.4The Issuer shall promptly notify the Issuing and Paying Agent and the other
Dealers of any appointment. If the appointment of the Dealer is not limited to a
particular issue of Notes or for a particular period of time, the Issuer shall
also notify the other Dealers of that appointment. The Issuer agrees to supply
to such Additional Dealer, upon appointment, a copy of the conditions precedent
documents specified in Schedule 1, if requested by the Additional Dealer.
5.3Transfers to affiliates
If, at any time, a Dealer transfers all or substantially all of its commercial
paper business to any of its affiliates then, on the date that transfer becomes
effective, the relevant affiliate shall become the successor to that Dealer
under this Agreement without the execution or filing of any paper or any further
act on the part of the parties to this Agreement. Upon that transfer becoming
effective, all references in this Agreement to the relevant Dealer shall be
deemed to be references to the relevant affiliate. The relevant Dealer shall,
promptly following that effective date, give notice of the transfer to the
Issuer with a copy to the Issuing and Paying Agent.
6.Status of the Dealers and the Arranger
The Arranger shall have only those duties, obligations and responsibilities
expressly specified in this Agreement. Each of the Dealers agrees that the
Arranger has only acted in an administrative capacity to facilitate the
establishment and/or maintenance of the Programme and has no responsibility to
it for:
6.1.1the adequacy, accuracy, completeness or reasonableness of any
representation, warranty, undertaking, agreement, statement or information in
this Agreement or any information provided by it in connection with the
Programme; or
6.1.2the nature and suitability to it of all legal, tax and accounting matters
and all documentation in connection with the Programme or any Notes.
The Issuer the Arranger and the Dealers agree that solely by virtue of its
appointment as Arranger or Dealer, as applicable, in respect of the Programme,
neither the Arranger nor the Dealers nor any of their respective affiliates will
be a manufacturer for the purpose of EU Delegated Directive 2017/593.
7.Notices
7.1Written Communication
Any communication to be made under this Agreement shall be made in writing and,
unless otherwise agreed, be made by letter, email or by telephone (to be
confirmed promptly by letter or email). Any such communication shall be
effective (if sent by letter or email) upon receipt by the addressee or (if made
by telephone) upon receipt by the recipient of prompt confirmation of that
communication by letter or email, provided that any such communication which
would otherwise take effect after 4.00 p.m. on any particular day shall not take
effect until 10.00 a.m. on the immediately succeeding business day in the place
of business of the addressee.
A41556307



--------------------------------------------------------------------------------



7.2Contact details
The relevant contact details of each party to this Agreement shall be as set out
in the signatory pages to this Agreement, or as otherwise notified by any party
to each other party to this Agreement.
7.3Receipt
7.3.1A communication given under this Agreement but received on a non-Business
Day or after business hours in the place of receipt will only be deemed to be
given on the next Business Day in that place.
7.3.2Subject as provided in Clause 7.1 above, a communication under this
Agreement to a Dealer will only be effective on actual receipt by that Dealer.
7.4Language
1.Any notice given in connection with a Programme Agreement or Note must be in
English.
i.Any other document provided in connection with a Programme Agreement or Note
must be:
(i)in English; or
(ii)if not in English, (unless the Dealers otherwise agree) accompanied by a
certified English translation. In this case, the English translation prevails
unless the document is a constitutional, statutory or other official document.
8.Partial Invalidity
If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
9.Remedies and Waiver
No failure to exercise, nor any delay in exercising, on the part of any Dealer,
any right or remedy under the Programme Agreements shall operate as a waiver,
nor shall any single or partial exercise of any right or remedy prevent any
further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.
10.Counterparts
This Agreement may be executed in any number of counterparts. This has the same
effect as if the signatures on the counterparts were on a single copy of this
Agreement.
11.Rights of Third Parties
A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of any term
of this Agreement, but
A41556307



--------------------------------------------------------------------------------



this does not affect any right or remedy of a third party which exists or is
available apart from that Act.
12.Governing Law
This Agreement, any agreement for a Note Transaction and the Notes and any
non-contractual obligations arising out of or in connection with any of them
shall be governed by, and construed in accordance with, English law.
13.Enforcement
13.1Jurisdiction
13.1.1Subject to Clause 13.1.3 below, the English courts have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement and any agreement for a Note Transaction (including a dispute
regarding their existence, validity or termination and any dispute relating to
any non-contractual obligations arising out of or in connection with this
Agreement and any agreement for a Note Transaction) and each party submits to
the exclusive jurisdiction of the English courts.
13.1.2Subject to Clause 13.1.3 below, the parties to this Agreement agree that
the English courts are the most appropriate and convenient courts to settle any
such dispute and accordingly no such party will argue to the contrary.
13.1.3To the extent allowed by law, a Dealer may take:
i.proceedings in any other court with jurisdiction; and
ii.concurrent proceedings in any number of jurisdictions.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.
A41556307



--------------------------------------------------------------------------------





Schedule 1
Condition Precedent Documents
1.Certified copies of the Issuer’s constitutional documents.
2.Certified copies of all documents evidencing the internal authorisations
required to be granted by the Issuer:
(a)approving the terms of, and the transactions contemplated by, the Notes and
Programme Agreements and resolving that it execute the Notes and Programme
Agreements;
(b)authorising a specified person or persons to execute the Notes and Programme
Agreements on its behalf; and
(c)authorising a specified person, or persons on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with Notes and Programme Agreements.
3.Certified copies of any governmental or other consents required for the issue
of Notes and for the Issuer to enter into, deliver and perform its obligations
under the Notes and the Programme Agreements (as applicable).
4.Executed copies of:
(a)this Agreement;
(b)the Issuing and Paying Agency Agreement; and
(c)the Deed of Covenant.
5.A copy of: 
(a)the confirmation from the Issuing and Paying Agent that an executed copy of
each of the Deed of Covenant has been delivered to the Issuing and Paying Agent;
and
(b)the confirmation from the Issuing and Paying Agent that the form of Global
Note has been prepared and has been delivered to the Issuing and Paying Agent.
6.A legal opinion from Linklaters LLP, English legal advisers to the Dealer.
7.The Information Sheet.
8.A list of the names and titles and specimen signatures of the persons
authorised:
(a)to sign on behalf of the Issuer the Notes and the Programme Agreements, as
well as all notices and other documents to be delivered in connection with the
Programme Agreements and the Notes;
(b)to take any other action on behalf of the Issuer in relation to the
Programme.
A41556307



--------------------------------------------------------------------------------





Schedule 2
Dealer Accession Letter
[Letterhead of Issuer]
[Date]
To: [New Dealer name]
cc.: [list all permanent Dealers]
cc.: [Issuing and Paying Agent name] as Issuing and Paying Agent


Dear Sirs
Brake Bros Limited £600,000,000 Commercial Paper Programme for the purpose of
the Joint HM Treasury and Bank of England Covid Corporate Financing Facility
(the “Programme”)
We refer to a dealer agreement dated 30 April 2020 (the “Dealer Agreement”)
between ourselves as Issuer, Barclays Bank PLC as Arranger, Barclays Bank PLC as
Dealer relating to the Programme. Terms used in the Dealer Agreement shall have
the same meaning in this letter.
In accordance with Clause 5.2 (Appointment of Dealers) and upon the terms of the
Dealer Agreement, we hereby appoint you as an Additional Dealer [for the
Programme [with immediate effect][with effect from [          ]]/[for the issue
of [description of issue]/[for the period ● to ●]]. [Copies of each of the
condition precedent documents set out in Schedule 1 to the Dealer Agreement have
been sent to you, as requested].
Please confirm acceptance of your appointment upon such terms by signing and
returning to us the enclosed copy of this letter, whereupon you will, in
accordance with Clause 5.2 (Appointment of Dealers) of the Dealer Agreement,
become a party to the Dealer Agreement vested with all the authority, rights,
powers, duties and obligations set out in that Clause 5.2.
Yours faithfully




..........................................................
for and on behalf of
BRAKE BROS LIMITED




A41556307



--------------------------------------------------------------------------------






We hereby confirm acceptance of our appointment as a Dealer upon the terms of
the Dealer Agreement referred to above. For the purposes of Clause 7 (Notices)
of the Dealer Agreement our contact details are as follows:
[NEW DEALER NAME]
Address: [  ]
Telephone: [  ]
Email:  [   ]
Contact: [  ]


Dated: ..........................................................


Signed: ..........................................................for [New
Dealer name]






A41556307



--------------------------------------------------------------------------------



Schedule 3
Notification Letter for an Increase in the Maximum Amount
[Letterhead of Issuer]
[Date]
To: The Dealer referred to below
cc.: Barclays Bank PLC as Arranger
cc.: Deutsche Bank AG, London Branch as Issuing and Paying Agent


Dear Sirs
Brake Bros Limited £600,000,000 Commercial Paper Programme for the purpose of
the Joint HM Treasury and Bank of England Covid Corporate Financing Facility
(the “Programme”)
We refer to a dealer agreement dated 30 April 2020 (the “Dealer Agreement”)
between ourselves as Issuer, Barclays Bank PLC as Arranger and Barclays Bank PLC
as Dealer relating to the Programme. Terms used in the Dealer Agreement shall
have the same meaning in this letter.
In accordance with Clause 2.7 (Increase in Maximum Amount) of the Dealer
Agreement, we hereby notify each of the addressees listed above that the Maximum
Amount is to be increased from £[●] to £[●] with effect from [Date], subject to
delivery to the Dealer[s], the Arranger and the Issuing and Paying Agent of the
following documents:
(a)a certificate from a duly authorised officer of the Issuer confirming that no
changes have been made to the constitutional documents of the Issuer since the
date of the Dealer Agreement or, if there has been a change, a certified copy of
the constitutional documents currently in force;
(b)certified copies of all documents evidencing the internal authorisations and
approvals required to be granted by the Issuer for such an increase in the
Maximum Amount;
(c)certified copies of [specify any applicable governmental or other consents
required by the Issuer in relation to the increase];
(d)a list of names, titles and specimen signatures of the persons authorised to
sign on behalf of the Issuer all notices and other documents to be delivered in
connection with such an increase in the Maximum Amount;
(e)an updated or supplemented Information Sheet reflecting the increase in the
Maximum Amount of the Programme; and
(f)legal opinions from legal counsel in jurisdiction of the Issuer. 
Yours faithfully


..........................................................
for and on behalf of
A41556307



--------------------------------------------------------------------------------



Brake Bros Limited

Signatories
The Issuer
BRAKE BROS LIMITED
By:  /s/ Sarah Whibley
Sarah Whibley


Address: Brake Bros Limited
Enterprise House,
Eureka Business Park,
Ashford, Kent,
TN25 4AG
Telephone: 01233 206621
Email:   john.legg@brake.co.uk / sarah.whibley@sysco.com
Contact: John Legg / Sarah Whibley


















A41556307



--------------------------------------------------------------------------------



The Arranger
BARCLAYS BANK PLC
By:   /s/ <Authorized Signatory>
          [Authorized Signatory]


Address:
        5 The North Colonnade
        Canary Wharf
        London E14 4BB
        United Kingdom
Telephone: +44 20 7773 5757
Email:  ecpdesk@barclays.com
Contact: ECP Trading Desk
















The Dealer


BARCLAYS BANK PLC
By:   /s/ <Authorized Signatory>
          [Authorized Signatory]
Address:
        5 The North Colonnade
        Canary Wharf
        London E14 4BB
        United Kingdom
Telephone: +44 20 7773 5757
Email:  ecpdesk@barclays.com
Contact: ECP Trading Desk









SIGNATURE PAGE TO THE DEALER AGREEMENT